Citation Nr: 0929572	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is competent to handle funds disbursed by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In June 2009, the Veteran testified at a hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claim's file.  


FINDING OF FACT

The Veteran has the mental capacity to handle funds disbursed 
by the Department of Veterans Affairs.


CONCLUSION OF LAW

The Veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.353 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The Veteran and his representative contend that the claimant 
is capable of managing his personal and financial affairs and 
therefore should be found competent.  It is also requested 
that the Veteran be afforded the benefit of the doubt.

A mentally incompetent person is one, who because of injury 
or disease, lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.  See 38 C.F.R. § 3.353(a) (2008).  A 
decision as to incompetency may be made by the RO, subject to 
appeal to the Board.  See 38 C.F.R. § 3.353(b) (2008).

Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  See 38 C.F.R. § 3.353(c) (2008).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation, such doubt will 
be resolved in favor of competency.  See 38 C.F.R. § 3.353(d) 
(2008); see generally 38 C.F.R. § 3.102 (2008).

In adjudicating appeals, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.


With the above criteria in mind, a July 1975 rating decision 
granted service connection for schizophrenia and assigned a 
100 percent rating.  Thereafter, an August 1988 rating 
decision found the Veteran incompetent for VA compensation 
purposes

In June 2006, the Veteran was afforded a VA examination to 
determine his competency.  On examination, the Veteran had 
some underlying irritability, looseness of association, an 
underlying thought disorder, and rambled as well as poor 
insight, judgment, and reasoning in addition to a tendency to 
minimize his problem.  Thereafter, the examiner recommended 
that the claimant continue to have a payee for his funds.  

The VA examiner, as well as the contemporaneous VA treatment 
records, also noted that the Veteran's history included not 
having a driver's license because of an old Driving Under the 
Influence conviction and a recent arrest for breaking and 
entering, which was dismissed.  Moreover, a July 2006 VA 
treatment record also included an opinion that the Veteran's 
adverse psychiatric symptomatology had become worse in the 
last few years and a July 2007 record noted that his speech 
was tangential with illogical content and he was not fully 
compliant with his medication.

However, the June 2006 VA examiner also opined that the 
Veteran's service connected disability was only 
"moderately" disabling.  Specifically, the VA examiner 
opined that the Veteran's Global Assessment of Functioning 
(GAF) score was 55.  In this regard, a GAF score of 51 to 60 
indicates that his examiner believed that his schizophrenia 
was manifested by only moderate symptoms.  See AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  Similar 
GAF scores were also found in the contemporaneous VA 
treatment records associated with the claims file.  

In addition, the June 2006 VA examiner reported that Veteran 
attended culinary school last year and was able to pay his 
own bills on time, including rent and utilities, with the 
approximately $1,700.00 a month given to him by his 
custodian/payee.  The contemporaneous VA treatment records 
also document the fact that the Veteran was able to attend 
school and pay his bills using money given to him by his 
custodian/payee.  A July 2007 VA treatment record noted that 
the Veteran sought help at VA to assist him in working out 
his budget.  At that time, a review of his bills showed that 
they had all been timely paid and he had no late notices.  
Similarly, assertions regarding the Veteran being able to 
handle his own finances were made by him at the June 2009 
hearing.  See Travel Board hearing transcript, June 16, 2009.

Furthermore, not only did the June 2006 VA examiner provide 
the opinion that the Veteran was able to take care of all 
activities of daily living without assistance but the 
contemporaneous VA treatment and the personal hearing 
testimony also document the fact that he lives by himself and 
can adequately manage his own healthcare.

Given the above record, the Board finds the June 2006 VA 
examiner's opinion that the claimant continue to have a payee 
for his funds inconsistent with the evidence found in the 
record and therefore affords it little probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
The Board has reached this conclusion because not only has 
the Veteran claimed that his is able to handle his own 
finances by the objective evidence shows that he is fully 
capable of doing so.

Taken as a whole, the evidence in this case undeniably shows 
that the Veteran has a mental disability.  Nevertheless, the 
law favors a finding of competence and, where there is a 
reasonable doubt as to a claimant's competence, that doubt 
will be resolved in the appellant's favor.  In this regard, 
given the Veteran's documented history of paying his bills on 
time, living alone, and attending school as well as the 
characterization of his schizophrenia as only "moderately" 
disabling, the Board holds that the evidence of record does 
not rise to the level where the presumption of mental 
competency is rebutted.  Therefore, the Board finds that the 
Veteran is competent for VA compensation purposes.

The finding that the Veteran is currently competent has no 
bearing on any future determinations of competency.  Indeed, 
the Board strongly recommends that the RO monitor the 
appellant's mental health on a regular basis in order to 
ascertain if there is deterioration in his mental health such 
that a guardian is in order in light of any future 
incompetence.


ORDER

The Veteran is competent to handle funds disbursed by the 
Department of Veterans Affairs.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


